     Case 2:18-cv-01828-JJT-DMF Document 138 Filed 01/16/20 Page 1 of 3




 1                   LAW OFFICES
      BROENING OBERG WOODS & WILSON
 2           PROFESSIONAL CORPORATION
            2800 NORTH CENTRAL AVENUE
 3            PHOENIX, ARIZONA 85004
             TELEPHONE: (602) 271-7700
 4           FACSIMILE: (602) 258-7785
     Sarah L. Barnes /Bar No. 020362
 5   E-mail: slb@bowwlaw.com

 6   Attorneys for Defendant David Shinn

 7                       IN THE UNITED STATES DISTRICT COURT

 8                             FOR THE DISTRICT OF ARIZONA

 9
      Kirk Poeppe,                                    No. CV 18-01828-PHX-JJT (DMF)
10
                           Plaintiff,
11                                                    DEFENDANT SHINN’S NOTICE OF
      v.                                              REPORT TO COURT REGARDING
12                                                    INJUNCTIVE RELIEF ORDERS
      Corizon Health Services LLC, et al.,
13
                           Defendants.
14
            Defendant David Shinn, in his official capacity, as current Director of the Arizona
15
     Department of Corrections (“ADOC”), who is automatically substituted herein for Charles
16
     L. Ryan, former Director of ADOC, pursuant to Federal Rule of Civil Procedure 25(d), by
17
     and through undersigned counsel, pursuant to the Court’s December 20, 2019 Minute
18
     Entry, (Dk. No. 134), directing that Defendant Ryan or his successor shall report to this
19
     Court no later than January 17, 2020), hereby submits the following report of current
20
     Director Shinn, in his official capacity, consistent with the instructions in the December
21
     20, 2019, Minute Entry.
22
            Director Shinn and/or his attorneys have reviewed the Arizona Department of
23
     Corrections’ procedures to determine whether, when a court with jurisdiction over Director
24
     Shinn as a defendant in his official capacity in prisoner actions orders injunctive relief
25
     implicating the medical care or safety of an inmate in his charge, and for which he, in his
26
     Case 2:18-cv-01828-JJT-DMF Document 138 Filed 01/16/20 Page 2 of 3




 1   official capacity, holds responsibility to provide, either he or his attorneys are made aware
 2   timely of the status of such injunctive orders and the state of compliance with such orders,
 3   either by Department of Corrections employees or contracting entities such as Centurion,
 4   or by the attorneys representing him and/or the Department of Corrections in the lawsuit,
 5   and he reports that: (1) he is satisfied that those procedures are adequate to meet his
 6   obligations in his official capacity under statute and to the Court, and these procedures do
 7   not require modification in order to ensure their adequacy; and, 2) these adequate
 8   procedures entail the healthcare vendor’s attorneys (or his other attorneys in cases
 9   involving orders regarding safety of an inmate) promptly notifying him or his attorneys, as
10   well as the healthcare vendors and/or its providers in cases involving orders regarding
11   medical care, of the injunctive relief orders with which compliance is expected by the
12   Court.
13            RESPECTFULLY SUBMITTED this 16th day of January, 2020.
14                                          BROENING OBERG WOODS & WILSON, P.C.
15

16                                          By: /s/ Sarah L. Barnes ______________________
                                                    Sarah L. Barnes
17                                                  2800 North Central Avenue
                                                    Suite 1600
18                                                  Phoenix, Arizona 85004
                                                    Attorneys for Defendant David Shinn
19

20

21

22

23

24
25

26

                                                 -2-
     Case 2:18-cv-01828-JJT-DMF Document 138 Filed 01/16/20 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on January 16, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing with copies submitted
 4   by U.S. mail to the following recipients:
 5                                          Kirk Poeppe
                                        9260 Pine Knob Rd.,
 6                                      Clarkston, MI 48348
                                          Plaintiff Pro Per
 7
                                   Anthony Joseph Fernandez
 8                                     Dustin A. Christner
                                        Nichole L. Cullen
 9                             Quintairos Prieto Wood & Boyer PA
                                2390 E Camelback Rd., Ste. 440
10                                     Phoenix, AZ 85016
                                Counsel for Corizon Defendants
11

12

13
     /s/ Kathy Lake
14

15

16

17
18

19

20

21

22

23

24
25

26

                                                 -3-
